Citation Nr: 0216460	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1976, with two years, three months and twenty days 
of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post-traumatic stress disorder (PTSD) and hypertension and 
denied a claim for nonservice-connected pension benefits 
based on permanent and total disability.

In December 2000, the Board remanded these issues for further 
development.

In an April 2002 decision review officer (DRO) decision, 
service connection was granted for PTSD and a 50 percent 
disability rating was assigned, both with an effective date 
of December 15, 1998.  Additionally, nonservice-connected 
pension benefits were granted.  In July 2002 DRO decision, a 
rating in excess of 50 percent for PTSD was denied.  It does 
not appear that the RO informed the veteran of the July 2002 
determination.  Subsequent to the veteran's claims file being 
transferred to the Board in August 2002, the representative 
in an October 2002 written argument noted the two DRO 
decisions and indicated that a rating in excess of 50 percent 
for PTSD was warranted.  This written argument was received 
by the Board and not the RO.  

38 C.F.R. § 20.300 provides that a notice of disagreement 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed unless  
the records have been transferred to another VA office in 
which case the notice of disagreement must be filed with the 
VA office that has assumed jurisdiction over the applicable 
records.  Notwithstanding that provision, the United States 
Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held in Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996), that testimony before the Board subsequently reduced 
to writing in a transcript did not constitute a notice of 
disagreement because the hearing was before the Board and not 
an RO.  Since the records of the claimant in Beyrle were 
before the Board, the Court, by implication, does not 
consider the provisions of 38 C.F.R. § 20.300 to be 
applicable to a situation where the records have been 
transferred from a VA RO to the Board.  Id.   

Therefore, the Board finds that the October 2002 written 
argument cannot at this time be considered a valid notice of 
disagreement on the assignment of a 50 percent disability 
rating for PTSD, and remand to the RO pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999), is not required.  However, 
this matter is hereby referred to the RO for appropriate 
action, specifically, notifying the veteran of the decision, 
and the veteran and his representative are advised that a 
notice of disagreement must be filed within one year of the 
date of mailing of notification of the action.  38 C.F.R. 
§ 20.302 (2002).  In light of the above, the only remaining 
issue in appellate status is service connection for 
hypertension.


FINDINGS OF FACT

1.  VA has provided all required notice and has attempted to 
obtain all relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  Hypertension was not shown in active service and was not 
disabling to a compensable degree during the first year after 
active service.

3.  There is no probative competent medical evidence of 
record relating post-service diagnosed hypertension to the 
veteran's period of active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only available service medical records are the reports of 
the veteran's August 1967 entrance examination and January 
1976 separation examination.  On the entrance examination, 
the veteran's heart and vascular system were normal and his 
sitting blood pressure was 110/70.  On the separation 
examination, the veteran's heart and vascular system were 
normal and his sitting blood pressure was 120/70.

VA treatment records reflect that in July 1990 it was 
determined that the veteran had hypertension.

The veteran had a Travel Board hearing before the undersigned 
in June 2000.  He testified that he did not know whether he 
received treatment for hypertension during active service.  
He said that about ten years ago, he was first treated by VA 
for hypertension.  He also testified that he had never 
received any private medical treatment.  Transcript.

The veteran was afforded a VA general medical examination in 
January 2001.  The veteran reported that he had had 
hypertension for ten years or longer.  The examiner reviewed 
the service medical records and noted the only two blood 
pressure readings of record, which were taken during physical 
examinations in August 1967 and January 1976.  Following 
examination, the clinical assessment was benign hypertensive 
vascular disease.  The examiner opined that the disorder was 
not related to military service since a review of the service 
medical records revealed no hypertensive blood pressure 
recordings.


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).
If a chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A 10 percent rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
warranted where diastolic pressure readings are predominately 
100 or more, systolic readings are predominately 160 or more, 
or there is a history of diastolic readings of 100 or more 
and continuous medication is necessary for control of the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA will give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45, 620, 45,630-32 (Aug. 21, 2001) (to be 
codified as amended at 38 C.F.R § 3.159).  The regulations 
pertaining to these claims merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

Through the June 1999 statement of the case, a January 2001 
letter and the June 2002 supplemental statement of the case, 
the RO informed the veteran of the information and medical 
and lay evidence that was necessary to substantiate his 
claim.  Copies of the January 2001 letter and the June 2002 
supplemental statement of the case were sent to the 
representative, and the June 1999 statement of the case was 
available for review by the representative prior to the 
submission of written argument in October 2002.

Pursuant to the December 2000 Board remand, the RO in the 
January 2001 letter informed the veteran that VA would be 
obtaining service medical records and VA medical records.  
The RO also told the veteran that he needed to provide 
evidence showing that the hypertension was incurred in or 
aggravated by active service.   The RO offered to assist the 
veteran in gathering evidence in support of his claim and 
provided him with two copies of the VA Form 21-4142 
(authorization for release of information).  However, the 
veteran did not respond and he testified at the June 2000 
hearing that he had not received any private medical 
treatment.  Therefore, the veteran and his representative 
have been notified of the information and evidence needed to 
substantiate this claim, and the veteran's responsibilities 
for providing evidence other than service medical records and 
VA medical records.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 66 
Fed. Reg. at 45,630-32 (to be codified as amended at 38 C.F.R 
§ 3.159).

The RO attempted to obtain all of the veteran's service 
medical records and did obtain all relevant VA medical 
records.  In December 1998, the RO received copies of the 
reports of the veteran's entrance and separation 
examinations.  Pursuant to the December 2000 Board remand, 
the RO contacted the National Personnel Records Center (NPRC) 
in early January 2001 and asked for all available service 
medical records.  Later that month, NPRC indicated that there 
were no medical records in the veteran's file.  Through the 
June 2002 supplemental statement of the case, the veteran and 
his representative were informed of the evidence of record.  
See 66 Fed. Reg. at 45,631-32 (to be codified as amended at 
38 C.F.R § 3.159(e)).  Also, a copy of the report of the VA 
January 2001 VA general medical examination is in the file.  
Additionally, as noted above, the veteran did not respond to 
the January 2001 letter asking him about other evidence and 
he testified at the June 2000 hearing that he had not 
received any private medical treatment.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  

Pursuant to the December 2000 Board remand, VA provided the 
veteran with a medical examination and obtained a medical 
opinion addressing the etiology of hypertension.  
Accordingly, VA has satisfied its duty to assist by providing 
a medical examination and obtaining a medical opinion.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,631 (to be codified 
as amended at 38 C.F.R § 3.159(c)(4)).  

In light of the above, the RO complied with the directives of 
the December 2000 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Additionally, the Board finds that because all 
available evidence has been obtained, the veteran has not 
advised VA of the existence of any other relevant evidence 
and examination and medical opinion have been provided, any 
failure to strictly adhere to the provisions of the VCAA is 
harmless error.

The veteran's blood pressure readings on his August 1967 
entrance examination and January 1976 separation examination 
were 110/70 and 120/70, respectively, and hypertension was 
not diagnosed on either examination.  Additionally, 
hypertension was not diagnosed until July 1990, many years 
after active service, and there is no evidence of record 
containing any blood pressure readings between January 1976 
and July 1990.  Furthermore, there is no probative, competent 
medical evidence that the veteran's hypertension is otherwise 
related to active service.  The January 2001 VA examiner 
opined that the veteran's benign hypertensive vascular 
disease was not related to military service because a review 
of the service medical records revealed no hypertensive blood 
pressure readings.  

In short, the preponderance of the evidence shows that the 
veteran did not have hypertension in active service, that the 
hypertension was not manifested to a compensable degree 
within one year of active service, and that the hypertension 
is not otherwise related to active service.  For these 
reasons, the claim must be denied.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code 7101.



ORDER

Service connection for hypertension is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

